Title: To John Adams from Jedidiah Morse, 18 December 1815
From: Morse, Jedidiah
To: Adams, John


				
					Dear Sir,
					Charlestown Dec. 18th. 1815
				
				I thank you very sincerely for your two last very valuable communications, one of the 5th. inst—& the preceding one—They throw light on a very interesting period of our history—They contain many unrecorded facts, known probably to no other man living, except yourself, & whh a historian ought to know. I pray that your health may be continued, that you may be enabled to put into a State to be preserved many more important & unrecorded facts.I condole with you sincerely on the death of that good man, Dr. Tufts. I was long acquainted with him, & he shared very largely in my respect & esteem.My son, lately from Engd., has recd. a request to from from Mr De la plane Phila. (who says he has written you, Sir, on the Subject) to take a portrait (a copy) of Gov. Hancock, & one also of yourself for a national work whh he is publishing. He intimated also that he had your consent to sit for your likeness—My son requests me to ask, whether you will do him the honor—to pay him a visit at his rooms in Boston, whh are very warm & convenient, & give him a few hours in a day, for two or three days? in whh time, he thinks he could accomplish the object. He thinks it wd. be impracticable to convey his necessary apparatus to Quincy at this season of the year.He hopes to begin & accomplish the complete the Portrait of Gov. Hancock this week.—He will accommodate himself to your own time—only wishes it may be early—He waits your reply.—With respects to Mrs A. I am / Dear Sir, very respectfully / Your obdt friend
				
					J Morse
				
					
				
			